Exhibit 10.1

CONFIDENTIAL

February 20, 2012

Mr. Eduardo G. Mestre

Dear Eduardo:

This letter sets out the revised terms of your employment with Evercore Partners
Services East LLC (“Evercore”).

 

Date of Effectiveness:    February 21, 2012 Title, Duties and Schedule:    You
will have the title of “Senior Managing Director” and “Chairman (or Co-Chairman)
of Global Advisory” and will continue to devote your efforts to building and
enhancing the success of our corporate advisory business, with particular focus
on client development and retention, the execution of certain mutually agreed
upon engagements, the training and mentoring of senior Evercore personnel, and
such other duties as may be reasonably requested of and agreed to by you. You
will relinquish any and all management and policy making functions for Evercore
Partners Inc. (“EVR”) that you previously held and will resign your position (i)
as a member of any board or committee involved in the setting of polices for EVR
and (ii) as the manager of any principal business unit, division or function of
EVR. For the avoidance of doubt, you will no longer serve in the capacity of an
“Executive Officer” of EVR as defined by Rule 3b-7 of the Securities and
Exchange Act of 1934, as amended. Base Salary:    $500,000 per year, paid
semi-monthly in accordance with Evercore’s payroll process. Annual Bonuses:   
Any bonus amounts for 2012 and thereafter will be at Evercore’s discretion, and
will be based in part on EVR’s performance and your individual performance, and
will in all cases be in accordance with applicable policies. These bonuses may
be comprised of cash and deferred compensation. The proportion of cash to
deferred compensation, and the vesting terms applicable to such deferred
compensation, will be in accordance with EVR’s polices.



--------------------------------------------------------------------------------

Restrictive

Covenants:

   The change in your title and duties will not alter your obligations contained
in the
Confidentiality, Non-solicitation, Non-compete and Proprietary Information
Agreement
(“Restrictive Covenants”) that you have executed. Withholding:    All amounts
paid to you, in whatever form, will be subject to withholding for taxes and
other deductions to the extent required by law. Regulatory Compliance:   

You will continue to be subject to and agree to comply with all applicable
policies and procedures, including the written supervisory procedures associated
with Evercore Group LLC (EVR’s affiliated broker-dealer). In particular, for as
long as you are a member of the board of the Comcast Corporation (“Comcast”):

 

1.      You may not be a member of any deal team that provides advisory services
or any other type of investment banking service to Comcast or to any other party
where Comcast is the counterparty to the transaction; and

 

2.      You may not receive any fees, commissions, bonuses, or any other form of
compensation from Evercore Group LLC or its affiliates for providing advisory or
other investment banking services to Comcast or to any other party where Comcast
is the counterparty to the transaction.

This continuation of your employment is for no specified period and can be
terminated by either of us for any or no reason, with or without cause at any
time. Further, your participation in any benefit or incentive program is not to
be regarded as assuring you of continued employment for any particular period of
time.

This letter supersedes any prior representations or agreements, whether written
or oral, and this letter can only be changed by a written document signed by you
and Evercore.

Except as otherwise provided in the Restrictive Covenants, any controversy or
claim arising out of or relating to this letter shall be submitted to final and
binding arbitration in the Borough of Manhattan, New York City in accordance
with the Commercial Arbitration Rules of the American Arbitration Association.
Judgment upon any such award shall be entered into any court of competent
jurisdiction.



--------------------------------------------------------------------------------

To indicate your agreement to the foregoing, please sign and date this letter in
the space provided at the end of this document, and return it to me. Please
retain a copy for your records.

 

Regards,

/s/ Ralph Schlosstein

Ralph Schlosstein Chief Executive Officer

Agreed to and accepted on February 20, 2012

 

/s/ Eduardo G. Mestre

Eduardo G. Mestre